ON SUGGESTION OF ERROR.
In the suggestion of error filed herein by the appellees, it is said that the sons of James A. Wheat, brothers of the appellants herein, are necessary parties defendant to the bill of complaint filed by the appellants in the court below; that, although no objection to their nonjoinder was raised by the appellees in the court below, nevertheless the court of its own motion should either have required them to be joined as parties defendant, or dismissed the bill, and that consequently the decree of the court below, which dismissed the bill for another reason, should be affirmed here.
Leaving out of view the fact that this question is raised for the first time on a suggestion of error, nevertheless, it should not be here considered, for the reason that, as it was not called to the attention of the court below, the case was decided by it on the merits; its decree expressly adjudicating that the appellants have no right, title, or interest in the property sought to be partitioned. This adjudication, if allowed to stand, will, to say the least, constitute a cloud on the appellants' right to the property, and confront them as such, should we affirm the dismissal of their bill, if they should thereafter file another.
We adhere to our former opinion, and decline now to say whether or not the sons of James A. Wheat are necessary parties defendant to the bill of complaint.
Overruled. *Page 351